Citation Nr: 1412893	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  03-34 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include mitral valve prolapse and cardiomyopathy. 

2.  Entitlement to service connection for lumbar spine disabilities.

3.  Entitlement to service connection for cervical spine disabilities.

4.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1962 to June 1970, and from November 1971 to August 1990.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision that, in pertinent part, denied service connection for mitral valve prolapse; for lumbar spine disabilities; for cervical spine disabilities; and for a right shoulder disability.  The Veteran timely appealed.  

In October 2007, the Veteran testified during a video conference hearing before the undersigned at the RO.  In May 2008, the Board remanded the matters for additional development.

In July 2011, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) for purposes of addressing medical questions for an equitable disposition of the appeal.  See 38 C.F.R. § 20.901 (2013).  This opinion was obtained in September 2011 and has been associated with the claims file.  The Veteran was notified of the opinion under cover of an April 2012 letter. 

In October 2012 and in July 2013, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders for the claims decided below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was processed using the Virtual VA & VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to a total disability rating based on individual unemployability (TDIU) to include on the basis of clear and unmistakable error; service connection for peripheral neuropathy of the upper extremities, for loss of teeth and bridge replacement have been raised by the record (February 2013 and January 2014 correspondence), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for herniated nucleus pulposus at L5-S1 with degenerative disc disease, for degenerative disc disease and degenerative joint disease of the cervical spine, and for osteoarthritis of the right shoulder are addressed in the REMAND portion of the decision below; and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran does not have a current heart disability, to include mitral valve prolapse and cardiomyopathy, that had its onset in active service or is related to his active service or is due to or aggravated by service-connected depression. 

2.  Resolving all doubt in the Veteran's favor, degenerative joint disease of the thoracolumbar spine had its onset in service.  



CONCLUSIONS OF LAW

1.  A claimed heart disability, to include mitral valve prolapse and cardiomyopathy, was not incurred in service; nor is such secondary to service-connected depression.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Degenerative joint disease of the thoracolumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

VA's most recent letter in November 2012, and an earlier July 2002 letter, had notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the November 2012 letter, VA's Appeals Management Center (AMC) specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran's representative specifically waived RO or AMC consideration of any additional evidence submitted following issuance of the April 2013 supplemental statement of the case (SSOC); hence, no re-adjudication followed.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The Veteran asserts through his representative that the service treatment records are incomplete, however, the RO or AMC has obtained copies of the service treatment records covering his periods of service including his retirement physical in 1990.  There is no indication from a review of these records that any service treatment records are missing.  The RO has also obtained outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  There is no indication that any existing pertinent evidence has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2013). 
 
When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111. 

Here, the Veteran contends that each of the disabilities below had its onset during active service.  

A.  Heart Disability

Service connection may also be presumed, for certain chronic diseases, such as cardiovascular-renal disease and myocarditis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2013).

The Veteran contends that he developed mitral valve prolapse in active service, and that cardiac-related symptoms were first documented in his service treatment records.  He also indicates that no echocardiogram was conducted in service.

Service treatment records show that the Veteran was evaluated for premature ventricular contractions and palpitations over the course of his active service.  He complained of palpitations at the time of physical examination in November 1974, and again complained of heart palpitations in 1978.  He continued to experience palpitations, and underwent a Holter monitor study in 1983.  The Veteran also reported a history of dizziness at the time.  Results of testing revealed no ventricular or supraventricular beats.  Although sinus arrhythmias were indicated, the results of a May 1983 stress electrocardiogram were normal. 

Post-service records show that the Veteran was referred to a cardiologist, S. Desai, M.D., in 1998.  An echocardiogram in December 1998 revealed mild mitral regurgitation; however, mitral valve prolapse was not noted.  The first finding of mild mitral valve prolapse was shown by echocardiogram in April 2002.
 
In August 2005, Dr. Desai reported that the Veteran had a history of palpitations, mitral valve prolapse, premature atrial contractions, premature ventricular contractions, hyperlipidemia, anxiety, panic attacks, and degenerative joint disease.  Dr. Desai also indicated that the Veteran had intermittent palpitations for many years with an apparent history of having skipped beats, palpitations and premature ventricular contractions in active service.  While opining that the etiology of the Veteran's palpitations and premature ventricular contractions was unclear, Dr. Desai commented that it is well known that people who have mitral valve prolapse do have associated symptoms of palpitations and also do have premature ventricular contractions. 

An echocardiogram in January 2007 showed that the Veteran's left ventricular size was normal with mild concentric left ventricular hypertrophy; overall function appeared good, and ejection fraction was estimated as 55 percent to 60 percent.  At that time the Veteran's mitral valve was noted to be mildly thickened with prolapse, with mild mitral regurgitation.  Mild tricuspid regurgitation was also noted.

Pursuant to the Board's May 2008 remand, the Veteran underwent a VA examination in March 2009 for purposes of determining the nature and etiology of his cardiac complaints.  Following a review of the evidence and examination, the March 2009 VA examiner reported the following medical findings:  normal cardiac chamber sizes, normal right and left ventricular systolic function with estimated left ventricular ejection fraction at 60 percent, diastolic dysfunction, and normal estimated peak systolic pulmonary artery pressure with no significant valvular abnormalities or significant pericardial effusion.  Chronic palpitations were again noted.  The March 2009 VA examiner indicated that mitral valve prolapse was not shown on echocardiogram, and that physical examination revealed that no mid systolic click was heard.  The March 2009 VA examiner diagnosed tricuspid regurgitation without evidence of mitral valve prolapse on echocardiogram.

Following examination in December 2012, a VA examiner opined that the Veteran's palpitations were likely from anxiety.

Subsequently, the Veteran submitted additional treatment records from Dr. Klemis, along with a copy of his most recent echocardiogram in February 2013.
  
Pursuant to the Board's October 2012 remand, the AMC obtained an addendum medical opinion in April 2013 to address whether any cardiac disability found on examination was related to active service.  The April 2013 physician reviewed the Veteran's claims file and noted the Veteran's medical history.  The Veteran had reported having palpitations in active service, and had reported being diagnosed by Dr. Desai with mitral valve prolapse and being treated with medication.  The Veteran had reported that he subsequently was treated by a cardiologist, Dr. James Klemis, who indicated that the Veteran did not have mitral valve prolapse.  The April 2013 physician also confirmed that the last echocardiogram in the claims file showed no mitral valve prolapse.    

Following a review of the medical evidence and the Veteran's lay statements, the April 2013 physician opined that any current heart disability is less likely than not (i.e., less than 50 percent probability) incurred or caused by or aggravated by the claimed in-service injury, event, or illness-to include history of palpitations while on active service.  In support of the opinion, the April 2013 physician commented that the findings revealed a normal examination of the heart clinically by multiple examiners, and no indication of cardiomyopathy.  Although the Veteran complained of palpitations and dizziness while in active service, the evidence reveals a normal echocardiogram and a normal Holter monitor (negative for pathologic arrhythmias).  The evidence also reveals that the Veteran's METS limitation is not due to any heart disability.  The April 2013 physician concluded that the Veteran's heart is functioning normally; hence, he does not have cardiomyopathy.

Here, there is no evidence of cardiovascular-renal disease and myocarditis manifested to a compensable degree within the first post-service year, and no basis to presume their onset in service.  The April 2013 physician explained that findings reveal a normal examination of the heart clinically by multiple examiners.  There is no current finding of any heart valve condition or cardiomyopathy.  While a mild mitral valve prolapse was shown by echocardiogram in April 2002, his heart chamber sizes have remained normal; and the medical evidence does not reveal any left ventricular dysfunction.  While diagnostic testing revealed findings of sinus arrhthymia in December 2012, wall motion and wall thickness of the Veteran's heart have remained normal; left ventricular ejection fraction again was 55 percent to 60 percent.  The April 2013 addendum opinion weighs against a finding that the Veteran currently has a heart disability.  

Likewise, in an October 2013 addendum, the VA examiner who examined the Veteran in December 2012 reviewed the Veteran's electronic claims file; and opined that there was no evidence of any heart disease, as demonstrated by last echocardiogram.  Because no disease process was identified, the VA examiner reasoned that the question of aggravation by depression was moot.  

In this case, the competent evidence weighs against a finding that establishes that the Veteran has a heart disability related to active service or secondary to his service-connected depression.

To the extent the Veteran is claiming that he noticed palpitations since service, he is competent to attest to this.  However, the Veteran is not competent to claim that he has a current heart disability as this requires diagnostic testing, and an interpretation of the results by a trained professional.  Here, the Veteran's heart palpitations have been associated with his anxiety; and, in the absence of any finding of heart disease, there is no aggravation demonstrated as indicated by the October 2013 addendum.  Although the Veteran has a medical background in pharmacology, he is not shown to be an expert in cardiovascular disabilities.  As detailed by multiple examiners, his heart is functioning normally and his heart chamber sizes are normal; there is no evidence of left ventricular dysfunction.  This clinical evidence is more probative than the Veteran's sense that he has had some heart difficulty since service.  In essence, the Board finds that occasional showings of mitral valve prolapse on echocardiograms do not suffice to establish a diagnosis of heart disease or cardiomyopathy.  The report of the December 2012 VA examination also reflects no hospitalization for any heart procedure or valve replacement.

The preponderance of the evidence is against a finding that the Veteran currently has a heart disability.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  

B.  Degenerative Joint Disease of the Thoracolumbar Spine

Service treatment records show that the Veteran was treated for pain in his upper back in May 1976.  Records show that he had been typing, and complained of pain for two days.  Clinical evaluation revealed a vague tenderness in the area of left trapezius muscle.  Assessment at the time was myalgia.  Records show that the Veteran complained of low back pain in December 1980, and include an assessment of acute disc disease.  In September 1983, he complained of low back and back spasms after shoveling sand.  Clinical evaluation revealed tenderness in the paravertebral muscles of the lower thoracic spine, without limitation of motion.  Diagnosis at the time was low back strain.  In May 1985, the Veteran experienced pain in the lumbar region after doing some heavy lifting; and was treated for muscular back strain.  Clinical evaluation revealed full range of motion, with only slight-to-moderate discomfort and tenderness to palpation of the upper lumbar region.  At the time of the Veteran's retirement examination in May 1990, a history of low back pain from 1981 to the present was noted.

Post-service records show that the Veteran was treated for complaints of low back pain in May 1996.  X-rays taken of the lumbosacral spine at that time revealed mild degenerative changes of the lower lumbar spine by way of tiny anterior marginal osteophytes at L4-L5. 

In September 2005, the Veteran's treating physician, Dr. Weiss, noted the Veteran's complaints of low back pain and muscle spasms in active service; and opined that the Veteran's arthritis of the lumbar spine was attributed to the various incidents in active service.  In support of the opinion, Dr. Weiss provided references to conditions caused by deterioration of joint cartilage-the most common cause of secondary effects, and those with an identifiable predisposing effect-trauma to the affected area, as well as occupational stress or mechanical factors. 

Pursuant to the May 2008 Board remand, the Veteran underwent a VA examination in March 2009; and reported that his lower back had been symptomatic since December 1980, when he experienced back pain while shoveling dirt.  The March 2009 examiner reviewed the claims file and the Veteran's medical history, and diagnosed mild lumbar degenerative disk disease.  With regards to the Veteran's mild arthritic changes of the lumbar spine, the examiner opined that it was probably less likely than not that the Veteran's low back pain was due to any in-service injury, as opposed to a condition that gradually developed over time.  No rationale for the opinion was provided.

The Board then sought a medical expert opinion to clarify and address the question of etiology of the Veteran's low back disabilities.  In September 2011, the expert reviewed the claims file and medical history; and opined that the Veteran's low back disabilities were not associated with any in-service event.  In support of the opinion, the expert reasoned that there was no appreciable objective evidence or documentation regarding a significant injury arising or stemming from service that could be linked to the Veteran's present complaints.  In this regard, the expert noted that the in-service injuries described by the Veteran were not significant enough to cause the conditions currently shown by X-rays and clinical examination.  There was neither documentation of continued treatment nor significant disability reflected over the Veteran's lengthy period of active service.  The expert concluded that the Veteran's assignments, activities, and duties in service-primarily as a pharmacist technician and administrator-were not capable of producing, and were not associated with the Veteran's current low back disabilities.  

Pursuant to the Board's October 2012 remand, the Veteran underwent a VA examination in December 2012.  The December 2012 examiner reviewed the Veteran's claims file and medical history, and noted review of conflicting medical evidence.  The Veteran reported being treated multiple times in active service for middle and lower back strains, with no history of injury; and he described flare-ups of pain with excessive bending and squatting.  The December 2012 examiner diagnosed mild degenerative joint disease of the thoracolumbar spine.

The December 2012 examiner opined that the Veteran's lumbar spine disability was less likely than not (less than 50 percent probability) incurred in or caused by in-service injuries, event, or illness.  In support of the opinion, the examiner reasoned that he could not relate the in-service muscle strains of the middle and low back to the mild degenerative joint disease in the Veteran's lumbar spine.  No further explanation was provided.

In February 2013, the Veteran explained that his duties and responsibilities in active service were far more complicated and strenuous than reflected in the September 2011 expert opinion.  The Veteran explained that his unit would deploy and establish a working surgical hospital at times, and that he was solely responsible for all aspects of pharmacy operations-including physical control of narcotics during deployment, which were in a locked storage container and required heavy lifting.  His duties also required "setting up" common working areas, sleeping areas, dining areas, and areas for maintaining patients or wards.  The Veteran explained that he helped in constructing tents, which were bulky and weighed in excess of 200 pounds.  He also reported being the only pharmacy person available on a two-month deployment to Wake Island, where he filled an average of 500 prescriptions daily and typed on a manual typewriter, working seven days a week for ten to twelve hours each day.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Pursuant to the Board's July 2013 remand, another VA physician provided an addendum in October 2013; and opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused in active service.  In support of the opinion, the October 2013 physician reasoned that the Veteran had no documented injuries or fractures from his time in active service that would cause post-traumatic arthritis; and that the Veteran's documented lumbar strains would not cause arthritis.  The October 2013 physician added that osteoarthritis is a multifactorial degenerative process that commonly occurs in people of all activity levels as they age, and has a genetic component; and that it is very unlikely that any activity the Veteran did while in active service caused these degenerative processes to occur in his joints.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the March 2009 examiner's and the September 2011 expert's opinions to be persuasive in finding that the current degenerative joint disease of the thoracolumbar spine gradually developed over time, rather than from in-service injury or trauma.  The March 2009 examiner also found it very likely that the Veteran's degenerative changes occurred over time from wear and tear, although did not elaborate as to whether the changes occurred in-service or post-service.  Records show that the Veteran served for nearly 28 years on active service, and his history of low back pain during active service was well documented.  The opinions of the March 2009 examiner and the September 2011 expert are also consistent with Dr. Weiss' explanation for arthritis as being attributed to or caused by deterioration, even though Dr. Weiss linked the Veteran's arthritis to the various incidents in service.  The first X-ray showing of degenerative joint disease of the thoracolumbar spine was in 1996, several years after the Veteran's discharge from active service.

The Veteran has also claimed a continuity of symptomatology with regard to his low back complaints since service; and he reported performing more strenuous tasks in active service, than those noted by the September 2011 expert.  Again, the Board finds the Veteran's statements to be credible.  He is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  Accordingly, as there are documented incidents of low back strain in active service and there is lay evidence of continuity of low back pain after his discharge, as well as a current diagnosis of degenerative joint disease of the thoracolumbar spine, service connection is warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Resolving all doubt in the Veteran's favor, the Board finds that degenerative joint disease of the thoracolumbar spine had its onset in service.  See 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for a heart disability, to include mitral valve prolapse and cardiomyopathy, is denied.

Service connection for degenerative joint disease of the thoracolumbar spine is granted.


REMAND

Herniated Nucleus Pulposus at L5-S1 with Degenerative Disc Disease 

As noted above, service treatment records reveal a diagnosis of low back strain; a history of low back pain from 1981 was noted at the time of the Veteran's retirement examination in May 1990.  

The post-service records reflect that MRI scans conducted of the Veteran's lumbosacral spine in April 1997 revealed a herniated nucleus pulposus at L5-S1, with degenerative disc disease at the same level.

In February 2013, the Veteran explained that his unit in service would deploy and establish a working surgical hospital at times, and that he was solely responsible for all aspects of pharmacy operations-including physical control of narcotics during deployment, which were in a locked storage container and required heavy lifting.  His duties also required "setting up" common working areas, sleeping areas, dining areas, and areas for maintaining patients or wards.  The Veteran explained that he helped in constructing tents, which were bulky and weighed in excess of 200 pounds.

Under these circumstances, the Board finds that an addendum opinion is needed to determine whether the Veteran's current herniated nucleus pulposus at L5-S1 with degenerative disc disease either had its onset during service or is related to his active service-specifically, to include heavy lifting of a locked storage container and constructing tents for surgical hospitals.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2013).  

Degenerative Disc Disease and Degenerative Joint Disease of the
Cervical Spine, and Osteoarthritis of the Right Shoulder

MRI scans of the cervical spine, conducted in May 1994, showed minimal anterior osteophytosis of the cervical spine at C4-C5 and C5-C6, without disc herniation.  In April 1997, MRI scans showed evidence of a herniated nucleus pulposus at C5-C6.

MRI scans of the right shoulder conducted in September 2001 revealed evidence of glenohumeral arthritis with a large amount of osteophytic spurring along the inferior medial humeral head.  Records, dated in January 2002, also show a moderate loss of articular cartilage of the glenohumeral joints with osteophyte formation, and a type III acromion with significant degenerative joint disease of the acromioclavicular joint.  The Veteran underwent right shoulder surgery in April 2002. 

Service connection has been established for depression, evaluated as 30 percent disabling; for carpal tunnel syndrome of each hand, each evaluated as 20 percent disabling; for neuropathy of the left elbow, evaluated as 20 percent disabling; and for neuropathy of the right elbow, evaluated as 0 percent (noncompensable) disabling.  

In January 2014, the Veteran's representative asserted that the Veteran's cervical spine disability is secondary to depression and that his right shoulder arthritis is secondary to his service-connected depression, neuropathy, and carpal tunnel syndrome.  VA examinations of record do not contain opinions as to secondary causation and secondary aggravation.  In view of Allen and 38 C.F.R. § 3.310(b), these opinions are incomplete, and further opinions as to the etiology of the claimed cervical spine disability and right shoulder disability are needed.  38 C.F.R. § 3.159(c)(4).

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC must review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied.  Specifically, the RO or AMC should notify the Veteran of the information and evidence necessary to substantiate his claims for service connection for degenerative disc disease and degenerative joint disease of the cervical spine, and for osteoarthritis of the right shoulder on a secondary basis.  

2.  The October 2013 VA examination report should be returned to the examiner (or another clinician) for an addendum expressing an opinion as to:

Whether it is at least as likely as not (50 percent probability or more) that herniated nucleus pulposus at L5-S1 with degenerative disc disease is related to active service-specifically, to include heavy lifting of a locked storage container and constructing tents for surgical hospitals, as reported by the Veteran, and the Veteran's account of intermittent pain since then.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

All opinions and conclusions expressed must be supported by a complete rationale in a report.

3.  The December 2012 VA examination report and the October 2013 addendum report should be returned to the examiner (or another clinician) for another addendum expressing an opinion as to:

(a)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected depression caused the degenerative disc disease and degenerative joint disease of the cervical spine.  Please provide a complete explanation for the opinion.

(b)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected depression aggravated (i.e., increased in severity) the degenerative disc disease and degenerative joint disease of the cervical spine beyond the natural progress.  

(c)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected depression, neuropathy, and/or carpal tunnel syndrome caused the right shoulder disability, including osteoarthritis.

(d)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected depression, neuropathy, and/or carpal tunnel syndrome aggravated (i.e., increased in severity) the right shoulder disability, including osteoarthritis, beyond the natural progress.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions and conclusions expressed must be supported by a complete rationale in a report.

4.  After ensuring that the requested actions are completed, the RO or AMC should take any other development action deemed warranted and re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a SSOC, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


